NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN HARRY LUCORE, Sr.; JUDY                  No.    19-55365
LYNNE LUCORE,
                                                D.C. No. 3:17-cv-02452-DMS-
                Plaintiffs-Appellants,          BLM

 v.
                                                MEMORANDUM*
DEUTSCHE BANK NATIONAL TRUST
COMPANY, As Trustee for the Holders of
New Century Home Equity Loan Trust,
Series 2005-A, Asset Backed Pass-Through
Certificates; et al.,

                Defendants-Appellees,

and

FIRST LEGAL INVESTIGATIONS; R.T.
HANSELL,

                Defendants.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted November 9, 2020**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Steven Harry Lucore, Sr. and Judy Lynne Lucore appeal pro se from the

district court’s judgment dismissing their action alleging federal and state law

claims arising from appellees Deutsche Bank National Trust Company and Bank of

America, N.A.’s counterclaim against the Lucores filed in another lawsuit. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. Kwan v.

SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We affirm.

      The district court properly dismissed the Lucores’ malicious prosecution

claim because the Lucores failed to allege facts sufficient to show the counterclaim

was brought against them without probable cause. See Parrish v. Latham &

Watkins, 400 P.3d 1, 7 (Cal. 2017) (elements of a malicious prosecution claim);

Jarrow Formulas, Inc. v. LaMarche, 74 P.3d 747, 742 (2003) (probable cause for

bringing a claim exists “if, at the time the claim was filed, any reasonable attorney

would have thought the claim is tenable” (citation and internal quotation marks

omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees’ motion to strike Mr. Lucore’s declaration (Docket Entry No. 10)

is granted because the declaration was not presented to the district court. See


                                          2                                    19-55365
Barcamerica Int'l USA Trust v. Tyfield Importers, Inc., 289 F.3d 589, 595 (9th Cir.

2002) (granting motion to strike documents, including deposition transcript, that

were not part of the record before the district court).

      Appellees’ motion to strike the opening brief filed by Mrs. Lucore and to

dismiss her appeal for lack of subject matter jurisdiction (Docket Entry No. 12) is

denied. See Fed. R. App. P. 3(c)(2) (“A pro se notice of appeal is considered filed

on behalf of the signer and the signer’s spouse . . . (if they are parties), unless the

notice clearly indicates otherwise.”).

      All other requests are denied.

      AFFIRMED.




                                            3                                     19-55365